DETAILED ACTION

Claims 1-20 are presented for examination. Claims 21-24 have been cancelled.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 04/13/2021  has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Allowable Subject Matter

Claims 2, 10, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims1, 3, 9, 11, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cherkumudi  et al. (US Patent No. 8,484,482) (Hereinafter Cherkumudi) in view of Pandey et al. (US Patent Application No. 20180332016) (Hereinafter Pandey).

	
As per claims 1, 9 and 17, Cherkumudi discloses an apparatus for generating a token from data gathered from a URL, the apparatus comprising: 
at least one processor (fig 1); and
 	memory including instructions that, when executed, cause the at least one processor to at least (fig 1 and 2): 
identify data to be encoded into a token [password] (fig 2, col 5, lines 10-55, “The number of 
characters selected by the selection component 208 may depend upon the context in which the password generation and validation system and methods disclosed herein are applied”) ; 
compute a hashed string based on the data to be encoded (fig 2, col 5, lines 10-34, hashing a string and applying encoding algorithm on the string) ; 
determine a number of characters to be included in the token (col 5, lines 10-55, “The number of characters selected by the selection component 208 may depend upon the context in which the password generation and validation system and methods disclosed herein are applied”), ; 
select a subset of characters from the hashed string (fig 2, col 5, lines 35-65, select x number of x characters from the hashed string); and 
generate the token [password] using the subset of characters from the hashed string (fig 2, col 5, lines 10-55, “The number of characters selected by the selection component 208 may depend upon the context in which the password generation and validation system and methods disclosed herein are applied”). Cherkumudi does not explicitly disclose generate the token using the hashed string. However, Pandey 

As per claims 3, 11, and 19 claims are rejected for the same reasons as claim1, above. In addition, Pandey discloses  wherein the at least one processor is to identify the data to be encoded by identifying a requested URL domain, a timestamp, and a key (fig 9, para 57, Key , timestamp, device IP). 

Claims 4-8, 12-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cherkumudi  et al. (US Patent No. 8,484,482) (Hereinafter Cherkumudi) in view of Pandey et al. (US Patent Application No. 20180332016) (Hereinafter Pandey) in further view of Adkins et al. (US Patent Application No. 20170163641) (Hereinafter Adkins).

As per claims 4, 12, and 20, Cherkumudi in view of Pandey does not disclose wherein at least one processor is to compute the hashed string by: concatenating string representations of the data to be encoded together; calculating a SHA256 hash of a concatenated string; and converting the SHA256 hash into a base32 string.  Adkins discloses  wherein at least one processor is to compute the hashed string by: 
character string expressed as the extended hex encoding (base32)”); 
	calculating a SHA256 hash of a concatenated string; and converting the SHA256 hash into a base32 string (para 30, “HMAC-SHA256 using a shared secret key that covers the full preceding character string expressed as the extended hex encoding (base32)”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cherkumudi and Pandey with Adkins. The motivation would have been to build the network that provide endpoint security solutions (both hardware and software based). 

As per claims 5, and 13, claims are rejected for the same reasons as claim 4, above. In addition, Adkins discloses wherein the base32 string utilizes lowercase alphanumeric characters and numeric characters from zero to five (para 30, base32 encoding). 

As per claims 6, and 14, claims are rejected for the same reasons as claim 4, above. In addition, Adkins discloses The apparatus of claim 3, wherein the key is a pre-shared key (para 30, shared key). 

As per claims 7, and 15, claims are rejected for the same reasons as claim 4, above. In addition, Pandey discloses encoding token (fig 9, para 57, encodes the token string to create the auto-authentication user token).  Adkins discloses wherein the 

As per claims 8, and 16, claims are rejected for the same reasons as claim 4, above. In addition, Adkins discloses wherein the determining of a number of characters to be included in the token includes determining a maximum number of characters supported in a domain label (para 30). 


Conclusion

Please see the attached PTO-892 for the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493